DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (U.S. Pub. No. US 2013/0035578 A1) (previously cited) in view of Burton (WO 2016/110804) and Kilsgaard et al. (U.S. Pub. No. US 2014/0171775 A1) (previously cited).
Regarding claim 1, Chiu discloses:
an in-ear electroencephalography (EEG) device comprising (Abstract; brain activity monitor, 100; Fig. 4): an enclosure (recording unit casing 405; second recording unit casing 455) having a power switch (power indicators, 480; para [0081] “There are power indicators 480 on the first recording unit casing 405 and second recording unit casing 455”; para [0085] “the power indicators 480 may also serve as power switches as shown in FIG. 6”), an analog output (analogue amplifier, 330; para [0059]; para [0090] “The low-noise EEG sensor, including the EEG electrode 410 and the earth cable 490, detects and transfers the EEG signals to the processing circuitry, which is housed in the recording units”; note analogue amplifier 330 is part of the electronic processing circuitry, 220, which is located in the recording units), power input (USB port, 500; para [0086] – “The third preferred embodiment has a USB port 500 positioned on one of the recording units. The USB technology is generally known in the art and it may be used to provide power and transfer data…The USB port 500 is where a USB cable may be plugged”), and processor (electronic processing circuitry, 220), the processor configured to receive EEG data (para [0090] “The low-noise EEG sensor, including the EEG electrode 410 and the earth cable 490, detects and transfers the EEG signals to the processing circuitry, which is housed in the recording units”) and generate output data for the analog output (para [0059]; analogue-to-digital conversion circuit, 340); an earpiece (para [0090] – “the EEG electrodes 410 may be inserted into the auditory canals of the subject”), the earpiece coupled to the enclosure (Fig. 4) to transmit the EEG data to the processor (para [0090] – “The low-noise EEG sensor, including the EEG electrode 410 and the earth cable 490, detects and transfers the EEG signals to the processing circuitry, which is housed in the recording units”); and an over-ear support arm (structural support cable, 470; para [0083]).
Yet Chiu does not disclose:
wherein the processor is configured to extract P300 and auditory steady-state response (ASSR) features from the received EEG data.
However, in the same filed of EEG earplug devices, Burton discloses:
wherein the processor is configured to extract P300 and auditory steady-state response (ASSR) features from the received EEG data (Page 58, lines 54-57 and page 59, lines 1-2 disclose wherein the earplug EEG device can receive or assess ASSR responses along with other AEP test paradigms and page 155, lines 46-50 and page 156, lines 3-7 disclose wherein the AEP test paradigm of the EEG earplug or earphone device can extract or process P300 signal features).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chiu to incorporate wherein the processor is configured to extract P300 and auditory steady-state response (ASSR) features from the received EEG data, as taught by Burton, in order to provide an assessment of an individual's hearing or attention/awareness (Page 58, lines 54-57 and page 59, lines 1-2). 
Yet the combination does not disclose:
wherein the earpiece has two electrodes to collect the EEG data, and the over-ear support arm has a reference electrode to collect the EEG data, and the over-ear support arm coupled to an enclosure to transmit the EEG data to the processor.
However, in the same field of in-ear EEG devices, Kilsgaard discloses: 
an in-ear electroencephalography (EEG) device (Abstract) comprising an earpiece (ear insert, 1) having two electrodes (capacitive electrodes, 16; para [0010]; para [0042]) to collect the EEG data (para [0010]), the earpiece transmits the EEG data to the processor (para [0024]), an over-ear support arm (Behind-The-Ear (BTE) device, 24) comprising an external electrode (para [0044] – “there is a further capacitive pad electrode 23 connected via a wire 22, for placement adjacent to the pinna, or at a location farther from the ear. Such external electrode may also be located at the housing of the BTE device 24, to increase the performance, by increasing the distance between the electrodes and by increasing the reliability.”), and the in-ear EEG device has a reference electrode located outside the ear canal next to the ear (para [0021]) to collect the EEG data (para [0056]), and the EEG data from the reference electrode is transmitted to the processor (para [0056] “FIG. 7 shows a number of electrodes 16, 75, connected to low noise amplifier block 59 via a wire or lead 71 having a shield 72, for shielding the signal wire against interfering electrical coupling, and analogue-to-digital converter (ADC) 73, converting the recorded EEG into digital signals…The amplifier is connected to a reference electrode 75, to permit amplification of the EEG signal relative to the reference signal from reference electrode 75. The amplifier signal is transmitted to an analogue-to-digital converter 73. Several electrodes may be arranged with respective analogue-to-digital converters, the outputs from respective A/D converters being fed to the digital signal processor as channel one, channel two and so forth.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination with the teachings of Kilsgaard, to have used an earpiece having two electrodes, for example, to obtain equivalent capacitance from the two electrodes (para [0050] of Kilsgaard), which generally holds more charges, and to have placed a reference electrode on an over-ear support arm, which transmits EEG data to a processor, in order to allow receiving reference signal from the skull outside the ear canal for EEG signal amplification (para [0056]), while increasing the distance between electrodes to improve performance (para [0044]), as taught by Kilsgaard.
Claim 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Pub. No. US 2014/0323829 A1) (previously cited), in view of Kilsgaard, Burton, and Hass et al. (U.S. Patent No. US 6,122,704 A) (previously cited).
Regarding claim 2, LeBoeuf discloses:
an in-ear physiological data measurement device (Abstract; Fig. 12) comprising: an over-ear support arm (ear support 901/1201; para [0066]; para [0075]; para [0125]; note the ear support fits around an ear) coupled to an enclosure (earpiece module, 100/ 905/1205), the enclosure comprising a printed circuit board (PCB) of the device (para [0130] “Alignment, placement, and arrangement of sensors, according to embodiments of the present invention, can be enabled or simplified by adopting a flexible circuitry configuration 1300…As with a standard rigid circuit board, a variety of sensors 1306 can be mounted on the flexible circuit board 1304, and this board can be integrated into any part of the earpiece module 905 (FIG. 9)”) and including: an analog output (para [0072] “The signal processor 103 may be composed of, for example, signal conditioners, amplifiers, filters, digital-to-analog and analog-to-digital converters, digital encoders, modulators, mixers, multiplexers, transistors, various switches, microprocessors, or the like.”); a power input (power source 106; para [0074]); a processor (signal processor 103) configured to receive physiological data and generate output data (para [0070]) and an earpiece (earpiece fitting, 1208).
Yet LeBoeuf does not disclose:
 wherein the in-ear device is an electroencephalography (EEG) device, the processor is configured to receive EEG data, and the device comprises a header for connecting the earpiece to the EEG device.  
However, in the same field of in-ear devices, Kilsgaard discloses: 
an in-ear electroencephalography (EEG) device (Abstract; Fig. 2) comprising an over-ear support arm (Behind-The-Ear (BTE) device, 24) connected to an earpiece (ear insert, 1) having electrodes that collect the EEG data (capacitive electrodes, 16; para [0042]), a processor that receives EEG data (para [0056]), and an electrical wires (electrical wires, 21/wire, 71; Fig. 9) for electronically connecting an earpiece to the over-ear support arm comprising electronics including a processor (para [0044]; para [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the in-ear electroencephalography (EEG) device of Kilsgaard and the in-ear physiological data measurement device of LeBoeuf, to measure EEG data based on the device of Kilsgaard, in a small, low-profile in-ear device according to LeBoeuf (para [0005] of LeBoeuf).
Yet the combination does not disclose:
wherein the processor is configured to extract P300 and auditory steady-state response (ASSR) features from the received EEG data.
However, in the same filed of EEG earplug devices, Burton discloses:
wherein the processor is configured to extract P300 and auditory steady-state response (ASSR) features from the received EEG data (Page 58, lines 54-57 and page 59, lines 1-2 disclose wherein the earplug EEG device can receive or assess ASSR responses along with other AEP test paradigms and page 155, lines 46-50 and page 156, lines 3-7 disclose wherein the AEP test paradigm of the EEG earplug or earphone device can extract or process P300 signal features).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processor is configured to extract P300 and auditory steady-state response (ASSR) features from the received EEG data, as taught by Burton, in order to provide an assessment of an individual's hearing or attention/awareness (Page 58, lines 54-57 and page 59, lines 1-2). 
	Yet the combination does not disclose:
	a header for electronic connection.
	However, in the same field of electronic circuit connection systems, Hass discloses:
a header for electronic connection (Abstract; col 54, line 21-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical wires of Kilsgaard, which provides electronic connection between earpiece and the modified EEG device, with a header as taught by Hass, since the substitution of electrical wires with a header would have yielded predicted results, such to provide compact, low profile measurement device. See MPEP 2143 (I) B.
Regarding claim 3, LeBoeuf, in view of Kilsgaard, Burton, and Hass teaches the invention of claim 2, yet LeBeouf does not disclose:
the device comprises the earpiece connected to the electrical wire
However, in the same field of in-ear devices, Kilsgaard discloses: 
the device comprises the earpiece connected to the electrical wire (electrical wires, 21/wire, 71; Fig. 9; para [0044]; para [0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination to incorporate the device comprises the earpiece connected to the electrical wire, as taught by Kilsgaard, as a means for connecting the earpiece portion to the circuit and processing components for signal analysis. 
Yet the combination does not disclose:
a header for electronic connection.
However, in the same field of electronic circuit connection systems, Hass discloses:
a header for electronic connection (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical wires of Kilsgaard, which provides electronic connection between earpiece and the modified EEG device, with a header as taught by Hass, since the substitution of electrical wires with a header would have yielded predicted results, such to provide compact, low profile measurement device. See MPEP 2143 (I) B.
Regarding claim 4, LeBoeuf, in view of Kilsgaard, Burton, and Hass, teaches the invention of claim 3. LeBoeuf further discloses:
the enclosure comprises the PCB (para [0130]). 
Yet LeBoeuf does not disclose:
electronically connecting an earpiece with electrical wires to the over-ear support arm comprising electronics including a processor.
However, in the same field of in-ear devices, Kilsgaard discloses: 
electronically connecting an earpiece with electrical wires (electrical wires, 21/wire, 71; Fig. 9) to the over-ear support arm comprising electronics including a processor (para [0044]; para [0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination to incorporate electronically connecting an earpiece with electrical wires to the over-ear support arm comprising electronics including a processor, as taught by Kilsgaard, as a means for connecting the earpiece portion to the circuit and processing components for signal analysis. 
Yet the combination does not disclose:
the header is a two-pin header affixed on a PCB
However, in the same field of electronic circuit connection systems, Hass discloses:
the header is a two-pin header affixed on a PCB (Abstract; col 54, line 21-30). 
Therefore, a combination of the teachings of LeBoeuf, Kilsgaard, Burton, and Hass to use a two-pin header on the PCB for electronic connection would have been obvious in the art before the effective filing date of the claimed invention, since such combination would have yielded predicted results, such to provide electronic connection to between the earpiece and the PCB, while maintaining a compact, low-profile measurement device. See MPEP 2143 (I) A.
Regarding claim 5, LeBoeuf, in view of Kilsgaard, Burton, and Hass teaches the invention of claim 3, LeBoeuf further discloses:
Wherein the device further comprises physiological sensors on the earpiece (para [0021]) and physiological sensors on the over-ear support arm (para [0128] “The ear support 1201 contains a pinna cover 1202 that may contain sensors for monitoring physiological and environmental factors.”).
Yet LeBoeuf does not disclose:
the in-ear electroencephalography (EEG) device comprising an earpiece having two electrodes, and a reference electrode placed outside the ear canal at the skill next to the ear.
However, in the same field of in-ear devices, Kilsgaard discloses: 
the in-ear electroencephalography (EEG) device (Abstract) comprising an earpiece (ear insert, 1) having two electrodes (capacitive electrodes, 16; para [0010]; para [0042]), and a reference electrode placed outside the ear canal at the skill next to the ear (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used an earpiece having two electrodes, for example, to obtain equivalent capacitance from the two electrodes (para [0050] of Kilsgaard), which generally holds more charges, and to have placed a reference electrode on an over-ear support arm in order to allow receiving reference signal from the skull outside the ear canal for EEG signal amplification (para [0056]), while increasing the distance between electrodes to improve performance (para [0044]), as taught by Kilsgaard.
Regarding claim 16, LeBoeuf, in view of Kilsgaard, Burton, and Hass, teaches the invention of claim 2. LeBoeuf further discloses:
a buffer for storing EEG signals (paragraph 0012 discloses a buffer material for absorbing or storing reflected signals or energy); and an amplifier for increasing a signal amplitude (paragraphs 0072 and 0150 disclose wherein the system contains an amplifier for amplifying (increasing signal amplitude) of the signals).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Kilsgaard, Burton, and Hass as applied to claim 5 above, and further in view of Sarkela et al. (U.S. Pub. No. US 2005/0004489 A1) (previously cited). 
Regarding claim 6, LeBoeuf, in view of Kilsgaard, Burton, and Hass, teaches the invention of claim 5, and LeBoeuf further discloses:
the over-ear support arm comprises a sensor along the over-ear support arm (para [0075] “The earpiece attachment component 105 is attached to the earpiece module housing 108 and is designed to fit around or near the ear.”; para [0125]; “health and environmental sensors can be integrated within or along the ear support 901”; Fig. 9; the curved over-ear support arm of LeBoeuf that fits around an ear comprises a sensor along said over-ear support arm).
Yet the combination does not disclose:
the reference electrode is located at the skull next to the ear.
However, in the same field of in-ear devices, Kilsgaard discloses:
the reference electrode is located at the skull next to the ear (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of LeBoeuf and Kilsgaard so that the reference electrode follows a curve of the over-ear support arm, in order to receive reference signal from the skull next to the ear according to Kilsgaard (para [0021]). 
Yet, LeBoeuf, in view of Kilsgaard, Burton, and Hass, fail to disclose:
the two electrodes on the earpiece serve as positive and negative inputs.
However, in the same field of EEG devices, Sarkela discloses:
an EEG device (Abstract) that measures EEG signals using a positive electrode and a negative electrode (para [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of LeBoeuf, in view of Kilsgaard, Burton, and Hass so that the two electrodes on the earpiece serve as positive and negative inputs, since it is a conventional method of EEG measurement with a positive electrode and a negative electrode, according to Sarkela (para [0011] “The first commercial sensor for this application area was developed by the company Aspect Medical Systems, Inc. U.S. Pat. No. 6,032,064 can be mentioned as an example of the art describing the sensor developed by Aspect Medical Systems, Inc. The company mentioned above also has patented many electrode configurations relating to placement of the electrodes on frontal and temple areas of the patient's head. Reference is made here to U.S. Pat. No. 6,394,953.”; US 6,032,064 and US 6,394,953 cited in para [0011] of Sarkela teaches the use of bipolar electrodes in EEG measurement).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Kilsgaard, Burton, and Hass as applied to claim 2 above, and further in view of Chiu. 
Regarding claim 7, LeBoeuf, in view of Kilsgaard, Burton, and Hass, teaches the invention of claim 2, yet LeBoeuf does not disclose:
the device further comprises a power switch.
However, in the same field in ear EEG devices, Chiu discloses:
an in-ear electroencephalography (EEG) device comprising (Abstract; brain activity monitor, 100; Fig. 4): an enclosure (recording unit casing 405; second recording unit casing 455) having a power switch (power indicators, 480; para [0081] “There are power indicators 480 on the first recording unit casing 405 and second recording unit casing 455”; para [0085] “the power indicators 480 may also serve as power switches as shown in FIG. 6”). 
Therefore, the inclusion of a power switch would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the use of a power switch would have yielded a predicted result, to allow control of power supply, thus reserving power of the in-ear EEG device (para [0085] “Preferably, the brain activity monitor 100 may include at least one switch to control and possibly adjust the power supply of the device…the power indicators 480 may also serve as power switches as shown in FIG. 6”).
Claim 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Kilsgaard, Burton, and Hass as applied to claim 2 above, and further in view of Svärd (Institutionen för systemteknik (2010)) (previously cited).
Regarding claim 8, LeBoeuf, in view of Kilsgaard, Burton, and Hass, teaches the invention of claim 2, but LeBoeuf fails to disclose:
the device further comprises a notch filter on the PCB. 
However, in the same field of EEG devices, Svärd discloses:
an EEG device (Abstract; pg 2, para 3) comprises a notch filter on a PCB (pg 8, para 2-3; Fig. 2.2; pg 10, para 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device further comprises a notch filter on the PCB, in order to reduce unwanted signals (pg 10, para 4).

Claims 9 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Kilsgaard, Burton, Hass and Svärd as applied to claim 2 above, and further in view of Tcheng (U.S. Patent No. US 2017/0238832 A1) (previously cited).
Regarding claim 9, LeBoeuf, in view of Kilsgaard, Burton, Hass and Svärd, teaches the invention of claim 8, yet LeBoeuf does not disclose:
wherein the notch filter is centered at 60-Hz.
However, in the same field of EEG sensing devices, Tcheng discloses:
a brain sensing device (Abstract) to detect EEG comprising the use of a 60-Hz notch filter (para [0214] “Next, filter settings are selected. These field potential amplifier channels will be used primarily for recording in the standard delta to gamma EEG frequency range, approximately 3 to 100 Hz…A 60 Hz notch filter is enabled because power line noise is expected to be present.”). 
Therefore, the use of a notch filter centered at 60-Hz would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to eliminate powerline noise (para [0214] of Tcheng).
Regarding claim 13, LeBoeuf, in view of Kilsgaard, Burton, Hass and Svärd, teaches the invention of claim 12, but LeBoeuf does not teach:
the low-pass filter is a 100-Hz low-pass filter. 
However, in the same field of EEG sensing devices, Tcheng discloses:
a brain sensing device (Abstract) to detect EEG comprising the use of a 100-Hz low-pass filter (para [0131] “Next, filter settings are selected. For the purposes of this example, it is assumed that the first channel will be used primarily for recording in the standard delta to gamma EEG frequency range, approximately 3 to 100 Hz. Accordingly, a high-pass filter associated with the channel may be set at 1 Hz, and a low-pass filter at 100 Hz. These settings are typical for field potential recording”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that to have used a 100- Hz low-pass filter in the device of LeBoeuf, in view of Kilsgaard, Burton, Hass and Svärd, in order to obtain an EEG signal of delta to gamma frequency range (para [0131] of Tcheng), as required in the instant invention (see para [0069] of instant Specification).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Kilsgaard, Burton and Hass as applied to claim 2 above, and further in view of Tcheng and Svärd.
Regarding claim 14, LeBoeuf, in view of Kilsgaard, Burton and Hass disclose the invention of claim 2, but LeBoeuf fails to teach:
the device further comprises: a 60-Hz notch filter; a 1-Hz high-pass filter; and a 100-Hz low-pass filter; wherein a signal input is passed by a first gain stage, the 60-Hz notch-filter, the 1-Hz high-pass filter, a second gain stage and the 100-Hz low-pass filter.  
However, in the same field of EEG sensing devices, Tcheng discloses:
a brain sensing device (Abstract) to detect EEG comprising 60-Hz notch filter; a 1-Hz high-pass filter; and a 100-Hz low-pass filter (para [0131] “Next, filter settings are selected. For the purposes of this example, it is assumed that the first channel will be used primarily for recording in the standard delta to gamma EEG frequency range, approximately 3 to 100 Hz. Accordingly, a high-pass filter associated with the channel may be set at 1 Hz, and a low-pass filter at 100 Hz. These settings are typical for field potential recording… A notch filter may be enabled later if noise is encountered.”; para [0214] “Next, filter settings are selected. These field potential amplifier channels will be used primarily for recording in the standard delta to gamma EEG frequency range, approximately 3 to 100 Hz. A high-pass filter is set at 1 Hz, and a low-pass filter is set at 125 Hz. These settings are typical for field potential recording. A 60 Hz notch filter is enabled because power line noise is expected to be present.”); wherein a signal input is passed by a gain stage, the notch-filter, the high-pass filter, and the low-pass filter (para [0214] “Next, filter settings are selected. These field potential amplifier channels will be used primarily for recording in the standard delta to gamma EEG frequency range, approximately 3 to 100 Hz. A high-pass filter is set at 1 Hz, and a low-pass filter is set at 125 Hz…A 60 Hz notch filter is enabled because power line noise is expected to be present. Next, a gain setting is selected. For this channel, a gain of 100 is selected because field potential voltage spikes of approximately ±10 mV are expected.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to have the signal input passed by a gain stage, a 60-Hz notch filter, 1-Hz high-pass filter, and 100-Hz low-pass filter, because the combination of a 60-Hz notch filter, 1-Hz high-pass filter, and 100-Hz low-pass filter would yield a EEG signal of delta to gamma frequency range (para [0131] of Tcheng), as required in the instant invention (see para [0069] of instant Specification), and the use of gain keeps field potential EEG changes within a dynamic range of an amplifier (para [0136]  of Tcheng).
Yet the combination does not disclose:
an EEG device, wherein a signal input is passed by a first gain stage, the 60-Hz notch-filter, the 1-Hz high-pass filter, a second gain stage and the 100-Hz low-pass filter.
However, in the same field of EEG devices, Svärd discloses:
an EEG device (Abstract; pg 2, para 3), wherein a signal input is passed by a first gain stage (pg 9, para 7-pg 10, para 3; note instrumentation amplifier INA116 provides a first gain stage), the 60-Hz notch-filter (pg 10, para 4-6), the 1-Hz high-pass filter (pg 10, para 8), a second gain stage (pg 10, para 7) and the 100-Hz low-pass filter (pg 10, para 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LeBoeuf, in view of Kilsgaard, Burton, Hass and Tcheng to comprise a second gain stage, in order to select bandwidth of interest, as taught by Svärd (pg 45, para 7).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Kilsgaard, Burton and Hass as applied to claim 2 above, and further in view of Luan et al. (2012 38th Annual Northeast Bioengineering Conference (NEBEC) (2012)) (previously cited) and Svärd.
Regarding claim 15, LeBoeuf, in view of Kilsgaard, Burton and Hass teach the invention of claim 2, but LeBoeuf does not disclose:
the device comprises: a first 1-Hz high-pass filter; a second 1-Hz high-pass filter; and a 40-Hz low-pass filter; wherein a signal input is passed by a first gain stage, the first 1-Hz high-pass filter, a second gain stage, the second 1-Hz high-pass filter and the 40-Hz low-pass filter.  
However, in the same field of EEG devices, Luan discloses:
an EEG device (Abstract), comprising a first high-pass filter (pg 389, col 1, para 2); a second identical high-pass filter (pg 389, col 1, para 2); and a 40-hz low-pass filter (pg 389, col 1, para 4; note Luan teaches the use of 49.5-Hz low-pass filter. The applicant’s specification provides no specific reasoning or critical functionality for the use of a 40-hz low-pass filter, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a 40-hz low-pass filter as desired by the user as a matter of routine engineering design choice); wherein a signal input is passed by a first gain stage (pg 388, col 2, para 3), the first 1-Hz high-pass filter (pg 389, col 1, para 2), a second gain stage (pg 389, col 1, para 3), the second 1-Hz high-pass filter (pg 389, col 1, para 2) and the 40-Hz low-pass filter (pg 389, col 1, para 4). 
Yet the combination does not disclose:
an EEG device comprising the high-pass filter is a 1-Hz high-pass filter for removing DC offset in a signal.
However, in the same field of EEG devices, Svärd discloses:
Svärd further teaches an EEG device (Abstract; pg 2, para 3) comprising the high-pass filter is a 1-Hz high-pass filter (pg 10, para 8; note Svärd teaches the use of a 1.62-Hz high-pass filter. The applicant’s specification provides no specific reasoning or critical functionality for the use of a 1-hz high-pass filter, thus claimed limitation is a design choice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a 1-hz high-pass filter as desired by the user as a matter of routine engineering design choice) for removing DC offset in a signal (pg 14, para 7; Fig, 2.6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have passed the signal input a first gain stage, a first high-pass filter, a second gain stage, a second high-pass filter and a 40-Hz low-pass filter, in order to significantly magnify EEG signals and reduce noise, as taught by Luan (Abstract), and to have used a pair of 1 Hz high-pass filter according to Svärd, to efficiently remove DC offsets after the first and second gain stage as required in Luan (pg 389, col 1, para 2).
Response to Amendment
Applicant amended claims 1, 2, and 14-16 in the response filed 08/16/2021.
Response to Arguments
Applicant' s amendment and arguments, see page 3, filed 08/16/2021, with respect to the rejections of claims 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burton (WO 2016/110804) which discloses extracting P300 and ASSR features from EEG data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792